DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The new grounds of rejection set forth below are necessitated by applicant’s amendment filed on April 27, 2022. In particular, claim 1 has been amended with the narrowed limitations of the previously presented claim 4.  It is narrowed because the newly amended claim indicates that the metal oxide is only one of the listed species.  It is also noted that claims 21-23 are newly presented and require new grounds of rejection. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-11 and 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0244862) in view of Mudigonda et al (US 2005/0231585) and Thaker (US 2013/0188003).
Regarding claims 1 and 22-23, Price teaches a particle (Abstract) for 3D printing ([0001]) comprising a polymer resin which is compatible with a 3D printing process ([0025]). Price teaches a marking additive ([0056]) that is a laser marking dye which indicates that it changes colors when exposed to light and it is added to the powder mixture in an amount from 0.01 to 30 wt. % ([0058]).
However, Price fails to teach a) the type of laser marking additive and b) that the marking additive is incorporated within the particle.
Regarding a) above, Mudigonda teaches a laser markable composition (claims) which incorporates a laser markable material which is an ammonium octamolybdate ([0019]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the ammonium octamolybdate of Mudigonda as the laser marking additive of Price.  One would have been motivated to do so in order to receive the expected benefit of having a particularly useful oxyanion of a multivalent material as a laser marking additive (Mudigonda, [0019]).
Regarding b) above, Thacker teaches a laser marking additive for polymeric materials (Abstract) which teaches incorporating the marking additive into the polymer as a masterbatch ([0039]) prior to the formation of the polymer article.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the marking additive of Price into the particle as taught by Thacker.  One would have been motivated to do so in order to receive the expected benefit of having homogenous mixing of the additive into the plastic (Thacker, [0036]).
Regarding claim 2, Price teaches that the polymer resin can be polyamides, polycarbonates, polyimides, polyolefins, polysulfones, polystyrenes, etc. ([0025]).
Regarding claim 3, modified Price teaches that the marking additive comprises an infrared absorption component that absorbs the light at wavelengths of 980 nm (Mudigonda, [0037]).
Regarding claim 5, it Is noted that the non-stoichiometric metal oxide is not mandatorily present.
Regarding claim 6, it is noted that the metal hydroxide is not mandatorily present.
Regarding claims 8-9, Price teaches that the powder composition can further contain additives such as ceramic particles as a filler ([0056]) and a colorant ([0056]).
However, Price fails to teach that the additive is incorporated within the particle.
Thacker teaches a laser marking additive for polymeric materials (Abstract) which teaches incorporating the additives into the polymer as a masterbatch ([0039]) prior to the formation of the polymer article.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to incorporate the additives of Price into the particle as taught by Thacker.  One would have been motivated to do so in order to receive the expected benefit of having homogenous mixing of the additive into the plastic (Thacker, [0036]).
Regarding claims 10-11, Price teaches a plurality of nanoparticles ([0040]) on the surface of the particle ([0042]).  This nanoparticle has an average diameter of 1 nm to 500 microns ([0040]) and can be an inorganic oxide such as silica or alumina ([0041]).  Price also teaches that the relative surface area coverage ranges from 0.05 to 0.95 given the formula: 
    PNG
    media_image1.png
    53
    136
    media_image1.png
    Greyscale
([0043]).  Given the range of the diameter of the polymer particle (10 nm to 1 mm ([0047]), the diameter of the flow promoter ([1nm to 500 microns ([0040]), the density of the polymer particle (estimated to be 1 g/cc), the density of the flow promoter (for example, silica 2.65 g/cc), the amount of nanoparticles overlaps the claimed range of 0.05 to 5 wt. %.  
Regarding claim 21, Prices teaches that the particle can further comprise carbon black ([0056]).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Price (US 2018/0244862) in view of Mudigonda et al (US 2005/0231585), Thaker (US 2013/0188003) and Khan (US 2010/0018957).
The discussion regarding Price, Mudigonda and Thaker in paragraph 4 above is incorporated here by reference.
Regarding claim 7, modified Price teaches the addition of additives, however, fails to teach that the particle includes a developer component.
Khan teaches a composition which includes a polymer binder ([0016]) and a transition metal oxide ([0009]) as a laser marking additive ([0009]) and also includes a polysaccharide ([0021]).
	It would have been obvious to a person of ordinary skill in the art at the time of the invention to use the polysaccharide as taught by Khan as an additive of modified Price.  One would have been motivated to do so in order to receive the expected benefit of enhancing the color change in laser markable compositions (Khan, [0021]).
Response to Arguments
Applicant's arguments filed April 27, 2022 have been fully considered but they are not persuasive for the reasons set forth below:
Applicant’s argument:  Price only teaches laser marking dyes in general and does not disclose any particular examples of laser marking dyes. Mudigonda teaches a laser markable composition (claims) which incorporates a laser markable material is an ammonium octamolybdate ([0019]).
Examiner’s response:  The particular examples of laser marking dyes is taught by the secondary reference, Mudigonda.
Applicant’s argument:  Thaker teaches laser marking additive having a core particle selected from a recited group and also teaches that the laser marking additive includes a coating upon the core particle.  Therefore, Thaker expressly teaches that the laser marking additive is a mixed oxide.  Therefore, Thaker and Price is silent regarding a marking additive that is a metal hydroxide, a copper hydroxyphosphate, a copper pyrophosphate, a base copper carbonate, ammonium octamolybdate, a silver halide, a phthalocyanine, a naphthalocyanine, graphitic oxide, or graphene oxide. 
Examiner’s response:  Thaker is no longer used to teach the metal oxide.  Thaker is used to teach the incorporation of the additives into the particle.  Mudigonda teaches a laser markable composition (claims) which incorporates a laser markable material such as ammonium octamolybdate ([0019]).
Applicant’s argument:  Thaker fails to teach or suggest metal oxides that are among the group claimed.  Thaker teaches that the metal oxides are mixed metal oxides.  Thaker teaches fails to teach or suggest the claimed metal oxide.
Examiner’s response:  Thaker is no longer used to teach the metal oxide.  Mudigonda teaches a laser markable composition (claims) which incorporates a laser markable material such as an ammonium octamolybdate ([0019]).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764